—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondents which denied petitioner’s request for parole release.
The Attorney-General has advised this Court that petitioner, a prison inmate, has reappeared before the State Board of Parole since the parole release hearing giving rise to this proceeding and his request for parole was again denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635; Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.